Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
Claim Status
Claims 1-20 are pending. 
Claim 20 is withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" filed on 12/6/2021 with the “Request for Continued Examination” filed on 12/14/2021, have been fully considered, but are moot because the arguments do not apply to new ground of current rejections, see detail below. 	
Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “wherein the IC include a plurality of spacers”.  It should be “wherein the IC includes a plurality of spacers”. Appropriate correction is required.
13 is objected to because of the following informalities:  it recites “wherein the IC include a plurality of spacers”.  It should be “wherein the IC includes a plurality of spacers”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  1-19  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation "wherein a characteristic of the sacrificial fin-containment region enables the sacrificial containment region to be selective to …".  There is insufficient antecedent basis for this limitation of “the sacrificial containment region” in the claim. For the examination purpose, it is interpreted as "the sacrificial fin-containment region" according to the preceding claim limitations. 
Regarding claim 2-12, they are rejected due to their dependencies of claim 1. 
Regarding claim 13, it recites the limitation "wherein a characteristic of the sacrificial fin-containment region enables the sacrificial containment region to be selective to …".  There is insufficient antecedent basis for this limitation of “the sacrificial containment region”. For the examination purpose, it is interpreted as "the sacrificial fin-containment region" according to the preceding claim limitations. 
It further recites "wherein a characteristic of the sacrificial fin-containment region enables the sacrificial containment region to be selective to an etchant that is non-the non-sacrificial fin-containment region and …" There is insufficient antecedent basis for the limitation of “the non-sacrificial fin-containment region” in the claim. For the examination purpose, add “forming a containment structure comprising a first channel fin structure, a second channel fin structure, a sacrificial fin-containment region and a non-sacrificial fin-containment region" in the preceding claim limitations. 
Regarding claim 14-19, they are rejected due to their dependencies of claim 13. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a device/method” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references. (US 2018/0269324 A1 to Cheng in combination of US 2017/0110578 A1 to Okuno, US Xiao and US 2021/0134980 A1 to Lee) substantially teach some of following limitations:
Cheng in combination of Okuno, Xiao and Lee discloses a method of forming a semiconductor device on an integrated circuit (IC) (Cheng’s substrate 102 has fins 106 in Fig. 1 connected to the substrate functioning as integrated circuit), the method comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Cheng’s Fig. 9, annotated. 
forming a containment structure (a Cheng’s containment structure with a dielectric layer 202 in Fig. 3) comprising a non-sacrificial fin-containment region (a Cheng’s non-sacrificial region where a lower portion of the 106 is located in Fig. 4) and a sacrificial fin-containment region (a Cheng’s sacrificial region of the 202 confining a gap 502 after a top portion of the 106 is removed in Fig. 4-5), wherein the containment structure is configured to define a source or drain (S/D) cavity (Cheng’s 502 where an epitaxial S/D extension 602 on the lower portion of fin 106 is located in Fig. 6);
forming a S/D region (Cheng’s 602 with the lower portion of fin 106 in Fig. 6)  in the S/D cavity (502); 
Cheng’s 602 with the lower portion of fin 106 in Fig. 6) comprises a contained S/D region (a Cheng’s region of 602 below a top surface of 202 in Fig, 8 confined by 202) defined by the containment structure; 
wherein the S/D region (Cheng’s 602 on the lower portion of fin 106 in Fig. 6) further comprises a non-contained S/D region (Cheng’s portion of 602 above the top surface of the 202) positioned above the containment structure (Cheng’s 202); 
wherein the IC includes a plurality of spacers (Cheng’s dielectric spacer 1102 in Fig. 11. The Cheng’s gate or dummy gate structure is formed before etching down the fins 106 to create the gaps 502 in Fig. 5 described in [0032] or before recessing the dielectric layer 202 in Fig. 9 described in [0040]. Therefore, the Cheng’s dielectric spacer 1102 is similar to Okuno’s gate spacers 164 in a gate structure 160 in Fig. 6 described in [0029]); 
wherein a characteristic of the sacrificial fin-containment region (the Cheng’s sacrificial region of the 202 confining the gap 502) enables the sacrificial fin-containment region to be selective to an etchant (a Cheng’s etch is performed to further a recess 202 in Fig. 9 described in [0040]) that is non-selective to the non-sacrificial fin-containment region (Cheng’s non-sacrificial region of the lower portion of the 106) …; and
exposing the containment structure (Cheng’s containment structure with the 202) and … to the etchant (the Cheng’s etchant to recess the 202); and wherein exposing the containment structure (Cheng’s containment structure with the 202) and … to the etchant (the Cheng’s etchant to recess the 202) selectively removes the sacrificial fin-containment region (etch/remove the sacrificial region of the 202 to create the recess in Fig. 9) and exposes sidewalls of the contained S/D region (Cheng’s sidewalls of the region of 602 below a top surface of 202 in Fig, 8 is exposed as shown in Fig. 9). 
However, Cheng in combination of Okuno, Xiao and Lee does not teach the limitations of “wherein a characteristic of the sacrificial fin-containment region enables the sacrificial fin-containment region to be selective to an etchant that is non-selective to the non-sacrificial fin-containment region and non-selective to the plurality of spacers on the IC; and exposing the containment structure and the plurality of spacers to the etchant; wherein exposing the containment structure and the plurality of spacers to the etchant selectively removes the sacrificial fin-containment region …” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-12, they are allowed due to their dependencies of claim 1.
Regarding claim 13, similar to claim 1, Cheng in combination of Okuno, Xiao and Lee teaches some of the limitation in claim 13 but not the limitations of “wherein a characteristic of the sacrificial fin-containment region enables the sacrificial fin-containment region to be selective to an etchant that is non-selective to the non-sacrificial fin-containment region and non-selective to the plurality of spacers on the IC; and exposing the containment structure and the plurality of spacers to the etchant; wherein exposing the containment structure and the plurality of spacers to the etchant selectively removes the sacrificial fin-containment region …” as recited in claim 13. Therefore, the claim 13 is allowed. 
Regarding claims 14-19, they are allowed due to their dependencies of claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FARUN LU/Primary Examiner, Art Unit 2898